249 F.2d 524
102 U.S.App.D.C. 9
DISTRICT OF COLUMBIA, Appellant,v.James T. REILLY, Committee for Bryan Andrew Reid, Appellee.
No. 13640.
United States Court of Appeals District of Columbia Circuit.
Argued Sept. 23, 1957.Decided Oct. 31, 1957.

Messrs. William W. Pavis and Hubert B. Pair, Asst. Corporation Counsel for the District of Columbia, with whom Messrs. Chester H. Gray, Corporation Counsel, and Milton D. Korman, Principal Asst. Corporation Counsel, were on the brief, for appellant.
Mr. James T. Reilly, Washington, D.C., for appellee.
Messrs. F. J. Fitzgerald, Chief Attorney, Veterans Administration, and Edward E. Odom, Jr., Asst. Chief Attorney, Veterans Administration, Bethesda, Md., filed a memorandum on behalf of Mr. H. V. Higley, Administrator of Veterans Administration, as amicus curiae, urging affirmance.
Messrs. William F. Hickey and Francis W. Stover, Washington, D.C., filed a brief on behalf of Veterans of Foreign Wars of the United States as amicus curiae, urging affirmance.
Before EDGERTON, Chief Judge, and BASTIAN and BURGER, Circuit judges.
PER CURIAM.


1
Appellee, the committee of a patient in St. Elizabeths Hospital, has funds that were duly paid to appellee by the Veterans Administration because the patient is a veteran.  Appellee has no other funds of the patient.  With irrelevant exceptions, the Veterans Act provides that payments of benefits 'to, or on account of, a beneficiary under any of the laws relating to veterans shall be exempt from taxation, shall be exempt from the claims of creditors, and shall not be liable to attachment, levy, or seizure by or under any legal or equitable process whatever, either before or after receipt by the beneficiary.' 38 U.S.C.A. 454a; 49 Stat. 609, as amended, 54 Stat. 1195.


2
The District of Columbia brought this suit to require appellee to reimburse it for payments it formerly made to the Hospital for the patient's maintenance and treatment.  With respect to payments made before the committee was appointed, the court denied the claim and the District appeals.  The court was clearly right, despite the statutes, D.C.Code (1951) 21-307, 33 Stat. 740;1 D.C.Code (1951) 21-318, 53 Stat. 1298, that require a committee to pay the District for an incompetent's care.  In the circumstances of this case the Veterans Act, which we have quoted, forbids recovery on the appealed claim.


3
With respect to payments made by the District after the committee was appointed, the trial court granted the District's claim.  The District's brief concedes that 'Manifestly if, under the section quoted above, the funds in the patient's estate are exempt from the claim of the District of Columbia for reimbursement for money expended prior to the appointment of a committee, such funds are exempt from any such claim of the District of Columbia for moneys expended subsequent to the appointment of a committee.'  This concession is probably correct.  However, the question is not before us for decision, because the committee failed to appeal.


4
Affirmed.



1
 We doubt the correctness of an annotation in D.C.Code (1951) Supp.  V to the effect that this section is repealed by 52 Stat. 631, 16.  We need not decide this question